DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art has failed to suggest either singly or in combination a novel vehicle seat and buckle.  The applicant has disclosed a seat pad with an insertion hole that passes through the seat pad whereby a covering portion that covers an inner wall of the insertion hole is held at its distal end by a holding plate to a back side of the seat pad.  Applicant shows a buckle that has a buckle main body to be disposed in the insertion hole; a coupling portion integrated with the buckle main body and having an outer dimension smaller than that of the buckle main body; and an attachment member provided on the buckle main body or the coupling portion.  A support plate is displaceable between a first state in which the support plate overlaps with the holding plate at a back side of the seat pad and a second state in which the support plate does not overlap with the holding plate.  The holding plate includes an insertion window portion that allows insertion of the buckle in a state where the holding plate overlaps with the insertion hole, and the support plate includes a passage portion that allows the coupling portion to pass through the passage portion but does not allow the buckle main body to pass through the passage portion in a state where the support plate overlaps with the insertion window portion.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 2019/0351796, 2015/0343991, 9,045,105, JP 6812228 B2, JP 2010-64639 A and JP 10129412 A show features of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.    Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 14, 2021